E        ORNET            GENERAL
                               OF YEFEXAS
                              AarSTlN    1% TEXAS

  W’ILL     WILSON
A-RNEY        GENERAL               June 28, 1960

          Honorable James A. Turman
          Executive Director
          Texas Youth Council
          State Office Building
          Austin, Texas                     Opinion No. ~~-865
                                            Re:     Whether the Texas Youth
                                                    Council has the authority,
                                                    under existing law, to
                                                    furnish a prescribed uni-
                                                    form for staff members
                                                    under their control to
                                                    wear while carrying out
                                                    their duties, and related
          Dear Dr. Turman:                          questions.
               You have requested our opinion In regard to the following
          questions:
                    "1. Does the Texas Youth Council have
               the authority under existing law (Article
               5143d) to require certain staff members to
               wear an approved uniform while carrying out
               duties prescribed by the Council?
                    "2o Does House Bill 4, Article II, Sec-
               tion 1, Line Item 7, General Appropriations,
               enacted by the 56th Legislature, for the Texas
               Youth Council, Gatesvllle State School for Boys,
               provide operating expense funds for the Council
               to purchase approved uniforms, and furnish in-
               stitutional laundry for same, to be worn by
               custodial staff members during working hours and
               while carrying out prescribed duties?

                    "3. If your answers to        the above questions
               are in the affirmative, will       additional statutory
               authority be required before       the Council can
               initiate this essential step       In the strengthening
               of discipline and control of       the Gatesville State
               School for Boys?
                                                       ..   -,




Honorable James A. Turman, Page 2 (w-865)

          "4.  If your answers to questions one and
     two above are in the affirmative, can the Con-
     troller approve vouchers and issue warrants in
     payment for such approved uniforms?"
     The Texas Youth Council derives its power and author-
ity from the provisions of Article 5143d of Vernon's Civil
Statutes.
     We shall quote the portions of Article 5143d which we
deem relevant to the questions you have propounded.
          "Section 1. The purpose of this Act is
     to create a Texas Youth Council to administer
     the state's correctional facilities for delln-
     quent children, to provide a program of con-
     structive training aimed at rehabilitation and
     reestablishment in society of children adjudg-
     ed delinquent by the courts of this State and
     committed to the Texas Youth Council, and to
     provide active parole supervision of such.
     delinquent children until officially discharged
     from custody of the Texas Youth Council. ~ . .
          "Sec. 2. This Act shall be liberally con-
     strued to accomplish the purpose herein sought."
          "Sec. 5(b) The Texas Youth Council shall
     be responsible for the adoption of all policies
     and shall make all rules appropriate to the
     proper accomplishment of its functions."
          "Sec. 17.  When a child has been committed
     to the Youth Council as a delinquent child, the
     Council may:
          "(a) Permit him his liberty under super-
     vision and upon such conditions it believes
     conducive to acceptable behavior; or
          "(b) Order his confinement under such
     conditions as it believes best designed f
     his welfare and the,interests of the publyE; or
     IEmphasis added)


          "Sec. 18. As a means of correcting the
     socially harmful tendencies of a delinquent
     child committed to it, the Youth Council may:
.   .




Honorable James A. Turman, Page 3 (~~-865)

          II
               .   .   .



     condu~,b~sR;EfulreSUC;~~~~   ;idl;Ee a;d
                  y seem b     dp        fl
     him for return to full liberty without dan-
     ger to the public; . . .I'(Emphasis added)
          "Sec. 21. The Youth Council shall estab-
     lish rules and regulations for the government
     of each of such schools and other facilities
     and shall see that its affairs are conducted
     according to law and to such rules and regu-
     lations; but the purpose thereof and of all
     education, work, training, discipline, recrea-
     tion, and other activities carried on In the
     schools and other facilities shall be to re-
     store and build up the self-respect and self-
     reliance of the children and youth lodged
     therein and to qualify them for good cltizen-
     ship and honorable employment."
     Sections 5(b) and 21 of Article 5143d specifically em-
power the Texas Youth Council to promulgate rules in order
to carry out its function and accomplish the purpose of the
Legislature.
     Sections 1, 17(a), 17(b), 18(b) and 21 of Article 5143d,
quoted above, clearly delegate to the Texas Youth Council a
broad discretionary power in the administration of the State's
correctional facilities for delinquent children. Such dis-
cretion extends to the maintenance therein of conditions,
mode of life and code of conduct which the Council believes
best designed and best adapted to the interests and welfare
of the delinquent child, in order to prepare him for a place
in our social structure.
     The discretion of the Council is broad. The rule making
power is expressly given. We cannot say that a rule requiring
that the personnel of the various correctional facilities un-
der the control of the Council wear a prescribed uniform dur-
ing duty hours Is wholly arbitrary and not reasonably calcul-
ated to accomplish the Legislative purpose. Indeed, common
experience teaches that persons in positions of authority, who
wear uniforms, are accorded respect and an atmosphere of dis-
cipline prevails over the,confines to which their authority
extends.
     Therefore, in our opinion, the Texas Youth Council has
the authority to require certain staff members to wear a
                                                     .




Honorable James A. Turman, Page 4 (WW-865)

prescribed uniform while in the performance of their dut-
ies. Consequently, your first question is answered in the
affirmative.
     Passing now to the consideration of your second ques-
tion, we quote from Line Item 7 of House Bill 4, Acts 56th
Legislature, 1959, Third Called Session, Article II, Chap-
ter 23, Page 482:
                                   For the Years Ending
          “7. For payment of      August 31,    August 31,
     other salaries and wages        1960          1961
     and professional fees,
     travel, capital outlay,
     other operating expenses,
     replacement and operation
     of-one state-owned automo-
     bile, and all other activ-
     ities for which no other
     provisions are made........ 1,661,951      1,661,gy"
     (Emphasis added)
     We think that it necessarily follows from what we have
said in answering your first question, that an expenditure
of State funds for uniforms to be furnished to staff members
during duty hours and to be laundered at State expense is an
operating expense coming within Line Item 7, if such expendl-
ture does not come within the prohibition of Section 51 of
Article III of the Constitution of the State of Texas.
     Section 51 of Article III of the Constitution of the
State of Texas reads in part as follows:
         "The Legislature shall have no power to
    make any grant or authorize the making of any
    grant of public moneys to any individual,
    association of Individuals, municipal or other
    corporations whatsoever; . . ."
     This provision of the Constitution of Texas prohibits
the "gratuitous disposition of the state's money, property,
or contractual rights." Rhoads Drilling Co. v. Allred, 123
Tex. 229, 70 S.W.2d 576 (1934) Friedman v. American Surety
Co. of New York, 137 Tex. 149, i51 S W 2d 570 (1941)     H
ever, it does not prevent an appropriation or expendiCure':h
State funds for a nurnose directly and substantiallv related
to the performance‘of‘governmentai functions of the"State.
Bexar County v. Linden, 110 Tex. 339, 220 S.W. 760
Road District No. 4, Shelly Co. v. Allred, 68 S.W.2d 16
.      .




    Honorable James A. Turman, Page 5 (~~-865)

    (Tex. Comm. App. 1934), opinion adopted by the Supreme
    Court of Texas; City of Aransas Pass v. Keeling, 112 Tex.
339, 247 S.W. 818 (1923).
         If the wearing of uniforms during duty hours Is in
    furtherance of the Legislative purpose, and we have so
    held in answering your first question, then an expendi-
    ture by the Council in purchasing such uniforms and
    providing laundry service therefor, is for a purpose dir-
    ectly and substantially related to the performance of a
    governmental function and is therefore not within the
    prohibition of Section 51 of Article III of the Constitution
    of the State of Texas.
         In connection with what we have just said, it is to
    be noted that the individuals who are to wear the uniforms
    have no proprietary interest in such uniforms. The uni-
    forms are the property of the State of Texas and are part
    of the operating equipment necessary to the performance of
    the Council's function. The fact that some one or more
    Individuals may derive some incidental personal benefit
    from the expenditure of State funds does not make the ex-
    penditure one for private, rather than public, purposes.
         Consequently, In our opinion, the purchase of the uni-
    forms contemplated, under the circumstances set forth, is
    an expenditure authorized by and coming within Line Item 7,
    House Bill 4, Acts 56th Legislature, 1959, Third Called
    Session, Article II, Chapter 23, Page 482.
         Considering our answers to your first two questions,
    no further legislation is necessary to authorize the pur-
    chase of the uniformscontemplated, under the stated facts.
    Consequently, your third question is answered in the
    negative.
         In answer to your fourth question, It is only necessary
    to state that since we have held the purchase of the uniforms
    to be a valid expenditure of State funds under the Constltu-
    tlon of the State of Texas and the Appropriation Act of the
    56th Legislature, the Comptroller is authorized to approve
    vouchers and Issue warrants In payment for the proposed
    uniforms.
                           SUMMARY
              The Texas Youth Council has the author-
              ity to require certain staff members to
              wear an approved uniform during duty
Honorable James A. Turman, Page 6 (w-865)

            hours; the uniforms may be purchased by
            the Council and laundry service provided
            from existing appropriations and furnish-
            ed to staff members for their use only;
            the Comptroller can approve the vouchers
            and issue warrants for such expenditures.

                                 Yours very truly,
                                 WILL WILSON
                                 Attorney

                                 L-m,
                                 W. 0. Sh
                                 Assistant Attor

wos:mm

APPROVED:
OPINION COMMITTEE
J. C. Davis, Chairman
Byron Fullerton
Charles D. Cabanlss
C. Dean Davis
Robert A. Rowland
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore